Citation Nr: 0934101	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  07-20 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of left 
eye arterial thrombosis.

2.  Entitlement to an initial compensable evaluation for a 
right shoulder disability, status post Superior Labral 
Anterior-Posterior (SLAP) repair prior to January 30, 2009.

3.  Entitlement to an initial evaluation in excess of 20 
percent for a right shoulder disability, status post SLAP 
repair since to January 30, 2009.

4.  Entitlement to an initial compensable evaluation for 
right foot plantar fasciitis prior to December 17, 2008.

5.  Entitlement to an initial evaluation in excess of 10 
percent for right foot plantar fasciitis since to December 
17, 2008.





REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy 
from October 1984 to September 2005.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 2006 rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
United States Department of Veterans Affairs (VA), which 
denied service connection for residuals of a left eye 
arterial thrombosis, and granted service connection for right 
shoulder and right foot disabilities, both rated 0 percent 
disabling effective from October 1, 2005.

During the course of this appeal, the RO granted entitlement 
to an increased, 20 percent evaluation for a right shoulder 
disability from January 30, 2009, and an increased 10 percent 
evaluation for right foot plantar fasciitis from December 17, 
2008.  The Veteran has indicated he wishes to continue his 
appeal with respect to these issues.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

In a statement on a VA Form 9, Appeal to Board of Veterans' 
Appeals, filed in June 2007, the Veteran indicated that he 
desired a personal hearing before a Veterans Law Judge, to be 
held at the RO.  He was originally scheduled for a hearing 
via videoconference from the RO, but in July 2009 requested 
that the videoconference hearing instead be offered from the 
Lebanon, Pennsylvania, VA medical center.  This appears to be 
one of the options offered for hearings by the RO.

Because the Board may not proceed with an adjudication of the 
veteran's claim without affording him an opportunity for a 
Board hearing, a remand is required.  38 U.S.C.A. § 7107(b) 
and 38 C.F.R. § 20.700(a).  Videoconference hearings are 
scheduled by the RO.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
videoconference hearing and ensure that 
notice of the hearing is sent to his 
current address.  The case should then be 
processed in accordance with established 
appellate procedure.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

